Title: General Orders, 7 January 1778
From: Washington, George
To: 



Head Quarters V. Forge January 7th 1778.
WarsawBerlin Dresden.


The Quarter Master General is to apply to the Adjt General for a fatigue party & cause all dead horses in and about the camp, and all

offal to be buried, after which each division Quarter-Master is to see this regularly performed once a week in & near their own divisions—The Officers commanding Divisions are required to know that this order is executed.
The Depy Clothier Genl desires those brigade Quarter Masters and officers who drew the cloathing lately at White-Marsh, for the brigades & have not yet given in the Regimental Receipts for their proportion to produce them immediately to him—He also requests all persons having private accounts with him to call & settle the same.
